Exhibit 10.49

BURLINGTON HOLDINGS, INC.

2006 MANAGEMENT INCENTIVE PLAN

THIS AWARD AND ANY SECURITIES ISSUED UPON EXERCISE OF THIS OPTION ARE SUBJECT TO
RESTRICTIONS ON TRANSFER AND REQUIREMENTS OF SALE AND OTHER PROVISIONS AS SET
FORTH HEREIN AND IN THE AMENDED AND RESTATED STOCKHOLDERS AGREEMENT AMONG
BURLINGTON STORES, INC. AND CERTAIN INVESTORS AND MANAGERS, DATED AS OF MARCH
13, 2014 (THE “STOCKHOLDERS AGREEMENT”). THIS OPTION AND ANY SECURITIES ISSUED
UPON EXERCISE OF THIS OPTION CONSTITUTE “MANAGEMENT SHARES” AS DEFINED THEREIN.

BURLINGTON STORES, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

This agreement evidences a stock option granted by Burlington Stores, Inc.
(formerly Burlington Holdings, Inc.), a Delaware corporation (the “Company”), to
the undersigned (the “Employee”), pursuant to, and subject to the terms of the
Burlington Holdings, Inc. 2006 Management Incentive Plan (as amended and
restated, the “Plan”), which is incorporated herein by reference and of which
the Employee hereby acknowledges receipt. For the purpose of this Agreement, the
“Grant Date” shall mean                     . Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Plan.

1. Grant of Option. This agreement evidences the grant by the Company on the
Grant Date to the Employee of an option to purchase (the “Option”), in whole or
in part, on the terms provided herein and in the Plan, the following shares of
Common Stock of the Company (the “Shares”) as set forth below.

                     shares of Common Stock (the “Options”), subject to
adjustment as provided in the Plan.

The Option evidenced by this agreement is not intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code (the
“Code”).

2. Vesting and Exercisability.

 

  (a) Vesting of Options. Except as otherwise specifically provided herein, the
Options shall vest according to the following schedule:

 

  (i) 25% on the first anniversary of the Grant Date;

 

  (ii) 25% on the second anniversary of the Grant Date;

 

  (iii) 25% on the third anniversary of the Grant Date; and

 

  (iv) 25% on the fourth anniversary of the Grant Date.

 

  All Options shall become exercisable in the event of a Change of Control (as
defined herein).



--------------------------------------------------------------------------------

  (b) Exercisability of Option. Subject to the terms of the Plan, Options may be
exercised in whole or in part at any time following such time as such Option
vests. The latest date on which an Option may be exercised (the “Final Exercise
Date”) is the date which is the tenth anniversary of the Grant Date, subject to
earlier termination in accordance with the terms and provisions of the Plan and
this Agreement.

3. Exercise of Option. Each election to exercise this Option shall be subject to
the terms and conditions of the Plan and shall be in writing, signed by the
Employee or by his or her executor or administrator or by the person or persons
to whom this Option is transferred by will or the applicable laws of descent and
distribution (the “Legal Representative”), and made pursuant to and in
accordance with the terms and conditions set forth in the Plan.

4. Cessation of Employment. Unless the Administrator determines otherwise, the
following will apply if the Employee’s Employment ceases:

 

  (a) Options that have not vested will terminate immediately; and

 

  (b) Subject to the terms of Section 6(a)(3) of the Plan, the vested Options
will remain exercisable for the shorter of (i) a period of 60 days from the date
such Employee’s Employment ceases, (ii) 365 days from the date such Employee’s
Employment ceases in the case of cessation of Employment as a result of
Employee’s death or Disability or (iii) the period ending on the Final Exercise
Date, and will thereupon terminate.

5. Share Restrictions, etc. The Employee’s rights with respect to the Option and
shares of Stock issued upon exercise of the Option are subject to the
restrictions and other provisions contained in the Plan and the Stockholders
Agreement in addition to such other restrictions, if any, as may be imposed by
law. In the event of a conflict between the Plan and the Stockholders Agreement,
the Stockholders Agreement shall control.

6. Legends, Retention of Shares, etc. Shares of Common Stock issued upon
exercise of the Option shall bear such legends as are required by the
Stockholders Agreement and as may be determined by the Administrator prior to
issuance. Unvested Shares purchased by the Employee upon an exercise of the
Option may be retained by the Company until such Shares vest.

7. Transfer of Option. This Option is not transferable by the Employee other
than in accordance with the Stockholders Agreement.

8. Effect on Employment. Neither the grant of this Option, nor the issuance of
Shares upon exercise of this Option shall give the Employee any right to be
retained in the employ of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline the Employee at any time or
affect any right of Employee to terminate his employment at any time.

 

2



--------------------------------------------------------------------------------

9. Certain Important Tax Matters. The Employee expressly acknowledges that the
Employee’s rights hereunder, including the right to be issued Shares upon
exercise of Options, are subject to the Employee promptly paying to the Company
in cash (or by such other means as may be acceptable to the Administrator in its
discretion) all taxes required to be withheld. The Employee also authorizes the
Company or its subsidiaries to withhold such amount from any amounts otherwise
owed to the Employee.

10. Provisions of the Plan. This Option is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the date of the grant of this Option has been furnished
to the Employee. By exercising all or any part of this Option, the Employee
agrees to be bound by the terms of the Plan and this Option. In the event of any
conflict between the terms of this Option and the Plan, the terms of this Option
shall control.

11. General. For purposes of this Option and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Employee and any transferee.

Furthermore, by acceptance of this Option, the undersigned agrees hereby to
become a party to, and be bound by the terms of, the Stockholders Agreement as a
Manager (and to the extent the undersigned is not already a party thereto, the
undersigned shall execute a joinder thereto in form and substance acceptable to
the Company). The Option and shares of Stock issued upon exercise of the Option
will be treated as Management Shares under the Stockholders Agreement.

12. Definitions. The following terms have the following meanings:

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other corporation or other Person, or any other
corporate reorganization or transaction (including the acquisition of capital
stock of the Company), whether or not the Company is a party thereto, in which
the stockholders of the Company immediately prior to such consolidation, merger,
reorganization or transaction, own capital stock either (i) representing
directly, or indirectly through one or more entities, less than fifty percent
(50%) of the economic interests in or voting power of the Company or other
surviving entity immediately after such consolidation, merger, reorganization or
transaction or (ii) that does not directly, or indirectly through one or more
entities, have the power to elect a majority of the entire board of directors of
the Company or other surviving entity immediately after such consolidation,
merger, reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the rules adopted by
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as in effect from time to time), other than the Investors and their
respective Affiliated Funds, excluding, in any case referred to in clause (a) or
(b) any bona fide primary or secondary public offering; or (c) a sale, lease or
other disposition of all or substantially all of the assets of the Company.

 

3



--------------------------------------------------------------------------------

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

“Investors” shall mean Bain Capital Fund IX, L.P., Bain Capital Integral
Investors, LLC, BCIP TCV, and LLC, BCIP Associates - G.

“Affiliated Fund” shall mean each corporation, trust, limited liability company,
general or limited partnership or other entity under common control with any
Investor or that receives investment advice from the investment adviser to any
Investor or an investment adviser affiliated with such investment adviser.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Company and Employee each have executed this
Non-Qualified Stock Option Agreement as of the date indicated below.

 

THE COMPANY:   BURLINGTON STORES, INC.     By:  

 

  Name:     Title:     Date:  

 

The Employee:      

 

  Name:     Date:  